MEMORANDUM OPINION
                                            No. 04-11-00819-CV

                                  IN THE INTEREST OF A.F., a Child

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-PA-02741
                        Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: April 18, 2012

AFFIRMED

           Appellant M.W. 1 appeals the trial court’s order terminating his parental rights to A.F.

M.W.’s court-appointed counsel filed a brief stating that he has conducted a professional

evaluation of the record and there are no meritorious issues to appeal. Counsel concludes that

the appeal is wholly without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). See In re R.R., No. 04–03–00096–CV, 2003 WL 21157944, at *4 (Tex.

App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in an appeal from a

termination of parental rights); see also In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston

[14th Dist.] 2004, no pet.) (same).


1
 To protect the identity of the minor child, we refer to the father and child by their initials. See TEX. FAM. CODE
ANN. § 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
                                                                                       04-11-00819-CV


       Counsel certified that he sent a copy of the Anders brief to M.W. and advised him of his

right to examine the record and to file a pro se brief. Appellant has not filed a pro se brief.

       After reviewing the brief and the record, we agree that the appeal is without merit.

Therefore, we affirm the trial court’s order and grant counsel’s motion to withdraw.


                                                       Rebecca Simmons, Justice




                                                 -2-